Foster, J.
The sum payable to Charles Adams was a legacy which vested upon the acceptance by the defendant of the devise to him on condition of its payment. Upon the acceptance of such a devise, the law raises an implied promise by the devisee of the estate charged in favor of the legatee of the money charged upon it. The legacy vested as soon as the defendant accepted the devise to him, although not payable till two years after the testator’s death. On the death of the legatee, it did not lapse and the devisee acquired no right to hold the estate freed from the charge, but the right to receive the legacy passed to the executor or administrator of the original donee. Bowker v. Bowker, 9 Cush. 519.

Exceptions overruled.